Exhibit 10.1

EXECUTION VERSION

GOGO INC.

3.75% Convertible Senior Notes due 2020

Purchase Agreement

March 3, 2015

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o Merrill Lynch, Pierce, Fenner & Smith

                            Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Gogo Inc., a Delaware corporation (the “Company”), proposes to issue and sell to
the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $340 million principal amount of its 3.75% Convertible
Senior Notes due 2020 (the “Underwritten Securities”) and, at the option of the
Initial Purchasers, up to an additional $60 million principal amount of its
3.75% Convertible Senior Notes due 2020 (the “Option Securities”) if and to the
extent that the Initial Purchasers shall have determined to exercise the option
to purchase such 3.75% Convertible Senior Notes due 2020 granted to the Initial
Purchasers in Section 2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”. The Securities will be
convertible into shares (the “Underlying Securities”) of common stock of the
Company, par value $0.0001 per share (the “Common Stock”). The Securities will
be issued pursuant to an Indenture to be dated as of March 9, 2015 (the
“Indenture”), between the Company and U.S. Bank National Association, as trustee
(the “Trustee”).

In connection with the offering of the Securities, the Company and one or more
financial institutions (the “Forward Transaction Counterparties”) are entering
into forward stock purchase transactions pursuant to one or more forward stock
purchase confirmations (the “Forward Transaction Confirmations”), dated the date
hereof.



--------------------------------------------------------------------------------

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated March 2, 2015 (the “Preliminary Offering Memorandum”)
and will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend”, “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum and the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein. For
purposes of this Agreement, the “Time of Sale” is 11:59 P.M. New York City time
on the date of this Agreement.

At or prior to the Time of Sale, the Company had prepared the following
information (collectively, the “Time of Sale Information”): the Preliminary
Offering Memorandum, as supplemented and amended by the written communications
listed on Annex A hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers.

(a) The Company agrees to issue and sell the Underwritten Securities to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Company the respective principal amount of
Underwritten Securities set forth opposite such Initial Purchaser’s name in
Schedule 1 hereto at a price equal to 97.375% of the principal amount thereof
(the “Purchase Price”) plus accrued interest, if any, from March 9, 2015 to the
Closing Date (as defined below).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from the Closing
Date to the date of payment and delivery.

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of

 

2



--------------------------------------------------------------------------------

Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate amount of Underwritten Securities being purchased from
the Company by the several Initial Purchasers, subject, however, to such
adjustments to eliminate Securities in denominations other than $1,000 as the
Representatives in their sole discretion shall make.

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
day following the date of this Agreement, by written notice from the
Representatives to the Company. Such notice shall set forth the aggregate amount
of Option Securities plus accrued interest as to which the option is being
exercised and the date and time when the Option Securities are to be delivered
and paid for which may be the same date and time as the Closing Date (as
hereinafter defined) but shall not be earlier than the Closing Date nor later
than the tenth full business day (as hereinafter defined) after the date of such
notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof). Any such notice shall be given at least two
business days prior to the date and time of delivery specified therein. Option
Securities may be purchased as provided in this Section 2 solely to cover
over-allotments made in connection with the offering and distribution of the
Underwritten Securities.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(e), 6(f), 6(g) and 6(h), counsel for the Company, regulatory counsel
for the Company and counsel for the Initial Purchasers, respectively, may rely
upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers, with their agreements
contained in paragraph (b) above, and each Initial Purchaser hereby consents to
such reliance.

 

3



--------------------------------------------------------------------------------

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales shall be made in
accordance with the terms of this Agreement.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Latham & Watkins
LLP, 885 Third Avenue, New York, New York 10022 at 10:00 A.M. New York City time
on March 9, 2015, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representatives and the
Company may agree upon in writing or, in the case of the Option Securities, on
the date and at the time and place specified by the Representatives in the
written notice of the Initial Purchasers’ election to purchase such Option
Securities. The time and date of such payment for the Underwritten Securities is
referred to herein as the “Closing Date” and the time and date for such payment
for the Option Securities, if other than the Closing Date, is herein referred to
as the “Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”). The Global Note will be made available for inspection by the
Representatives at the office of J.P. Morgan Securities LLC set forth above not
later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date or the Additional Closing Date, as the case may be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither of the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither the Representatives nor any other
Initial Purchaser shall have any responsibility or liability to the Company with
respect thereto. Any review by the Representatives or any Initial Purchaser of
the Company, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchaser and shall not be on behalf of the
Company or any other person.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in such Time of Sale Information, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(c) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum; (ii) the
Offering Memorandum; (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information; and (iv) each electronic road show and any other
written communications, in each case in accordance with Section 4(c). Each such
Issuer Written Communication does not conflict with the information contained in
the Time of Sale Information, and when taken together with the Time of Sale
Information, did not, and at the Closing Date and as of the Additional Closing
Date, as the case may be, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in such Issuer Written
Communication, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering

 

5



--------------------------------------------------------------------------------

Memorandum does not and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in the Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when filed with the
Commission, or as subsequently amended prior to the Time of Sale, conformed or
will conform, as the case may be, in all material respects to the requirements
of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Exchange Act”) and
such documents did not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(f) Financial Statements. The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum present
fairly in all material respects the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of
operations and cash flows for the periods specified; such financial statements
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods covered
thereby; and the other financial information included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum has been
derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly the information shown thereby.

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum, (i) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, earnings or
results of operations of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and
(iii) neither the Company nor any of its subsidiaries has sustained any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in each case as otherwise disclosed
in the Time of Sale Information and the Offering Memorandum.

 

6



--------------------------------------------------------------------------------

(h) Organization and Good Standing. The Company and each of its subsidiaries
have been duly incorporated or organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to transact business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to be
so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the condition (financial or otherwise), business, properties,
or results of operations of the Company and its subsidiaries taken as a whole or
on the performance by the Company of its obligations under the Transaction
Documents (as defined below) (a “Material Adverse Effect”). The subsidiaries
listed in Schedule 2 to this Agreement are the only subsidiaries of the Company.

(i) Capitalization. The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any preemptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each subsidiary owned, directly or indirectly, by the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying shares
and except as otherwise described in the Time of Sale Information and the
Offering Memorandum) and are owned directly or indirectly by the Company, free
and clear of any lien, encumbrance, equity or claim.

(j) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company (the
“Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”) so qualifies; (ii) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto; (iii) each such grant was made in accordance
with the terms of the Company Stock Plans, the Exchange Act and all other
applicable laws and regulatory rules or requirements; (iv) the per share
exercise price of each Stock Option was at least equal to the fair market value
of a share of Common Stock on the applicable Grant Date; and (v) each such grant

 

7



--------------------------------------------------------------------------------

was properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws. The Company has not knowingly granted, and there is no and has
been no policy or practice of the Company of granting, Stock Options prior to,
or otherwise coordinating the grant of Stock Options with, the release or other
public announcement of material information regarding the Company or its
subsidiaries or their results of operations or prospects.

(k) Due Authorization. The Company has the corporate power and authority to
execute and deliver this Agreement, the Indenture, the Securities and the
Forward Transaction Confirmations (collectively, the “Transaction Documents”)
and to perform its obligations hereunder and thereunder; and all action required
to be taken for the due and proper authorization, execution and delivery by it
of each of the Transaction Documents and the consummation by it of the
transactions contemplated thereby or by the Time of Sale Information and the
Offering Memorandum has been duly and validly taken.

(l) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by equitable principles relating
to enforceability (collectively, the “Enforceability Exceptions”).

(m) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(n) The Securities. The Securities to be issued and sold by the Company
hereunder have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(o) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of the Underlying
Securities in accordance the terms of the Securities; the Underlying Securities
reserved for issuance upon conversion of the Securities have been duly
authorized and reserved and, when issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

(p) Forward Transaction Confirmations. Each of the Forward Transaction
Confirmations on the Closing Date has been duly authorized, and each Forward
Transaction Confirmation has been duly executed and delivered by the Company
and, assuming due execution and delivery thereof by the Forward Transaction
Counterparties, constitutes a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.

 

8



--------------------------------------------------------------------------------

(q) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any provision of
applicable law or any applicable judgment, order or decree of any federal,
state, local, international or foreign governmental authority, or any court,
administrative or regulatory agency or commission or other governmental
authority having jurisdiction over the Company or any of its subsidiaries (each
a “Governmental Entity”), except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(r) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of the Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not violate or
breach (i) any provision of applicable law; (ii) the certificate of
incorporation or by-laws of the Company, as amended and restated as of the date
hereof; (iii) any agreement or other instrument binding upon the Company or any
of its subsidiaries; or (iv) any applicable judgment, order or decree of any
Governmental Entity, except, in the case of clauses (i), (iii) and (iv) above,
for any such violation or breach that would not, individually or in the
aggregate, have a Material Adverse Effect.

(s) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity, other than
those obtained, is required for the execution, delivery and performance by the
Company of each of the Transaction Documents, the issuance and sale of the
Securities (including the issuance of the Underlying Securities upon conversion
thereof) and the consummation of the transactions contemplated by the
Transaction Documents or the Time of Sale Information and the Offering
Memorandum, except for (i) such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable Blue Sky or
securities laws of the various states in connection with the purchase and resale
of the Securities by the Initial Purchasers; (ii) such consents, approvals,
authorizations, orders, registrations or qualifications as will have been
obtained or made as of the Time of Sale; and (iii) where the failure to obtain
or make any such consent, approval, authorization, order, registration or
qualification would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(t) Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no legal or governmental investigations or
proceedings pending or, to the knowledge of the Company, threatened to which the
Company or any of its subsidiaries is a party or to which any property of the
Company or any of its subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
would reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(u) Independent Accountants. Deloitte & Touche LLP, who have certified certain
consolidated financial statements of the Company, are an independent registered
public accounting firm with respect to the Company within the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

(v) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple (in the case of real property) to, or
have valid, subsisting and enforceable rights to lease or otherwise use, all
items of real and personal property and assets that are material to the business
of the Company and its subsidiaries, taken as a whole, and in each case free and
clear of all liens, encumbrances and defects except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(w) Title to Intellectual Property. The Company and its subsidiaries own or have
a right to use all patents, inventions, service marks, trade names, trademarks,
service marks, copyrights, and know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) (collectively, “Intellectual Property”) necessary for the conduct
of their respective businesses as currently conducted, except to the extent that
lack of ownership or possession of such rights would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Other than
as set forth on Schedule 3 hereto, the Company and its subsidiaries have not
received any notice of infringement, misappropriation or other violation with
any such Intellectual Property rights of any third party with respect to which,
if the subject of an unfavorable decision, ruling or finding would, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. To the knowledge of the Company as of the date hereof, the conduct of
the business of the Company does not infringe, misappropriate or otherwise
violate, the Intellectual Property rights of any third party. To the knowledge
of the Company, as of the date hereof, no third party is infringing upon,
misappropriating or otherwise violating the Company’s rights in Intellectual
Property owned by the Company, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has taken reasonable measures to protect the confidentiality of all trade
secrets and confidential and proprietary information included in the
Intellectual Property owned by the Company from which the Company derives
independent economic value by virtue of their not being generally known, except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the date hereof, the Company does not use “open
source” software in its products or services in a manner that obligates the
Company to disclose the source code of its owned software, except for such
disclosure as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of the date hereof, the Company’s
collection and use of personally identifiable information is in compliance with
applicable laws, the current Payment Card Industry Data Security Standard, the
Company’s privacy policies and contracts to which the Company is a party
pertaining thereto, except for such non-compliance as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(x) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a registration statement to be filed with the Commission and
that is not so described in the Time of Sale Information and the Offering
Memorandum.

(y) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Time of Sale Information and the Offering Memorandum, will
not be required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(z) Taxes. The Company and its subsidiaries have filed all federal, state, local
and foreign tax returns required to be filed through the date hereof or have
requested extensions with respect thereto and paid all taxes required to be paid
through the date hereof, except for cases in which the failure to file or pay
would not, individually or in the aggregate, have a Material Adverse Effect or
any taxes currently being contested in good faith and for which reserves
required by GAAP have been created in the financial statements of the Company or
such subsidiary; and except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, there is no tax deficiency that has
been asserted against the Company or any of its subsidiaries or any of their
respective properties or assets which has had, or which could reasonably be
expected to have, a Material Adverse Effect.

(aa) Licenses and Permits. (i) Each of the Company and its subsidiaries
possesses such permits, licenses, approvals, consents and other authorizations
(collectively, “Government Licenses”) issued by the appropriate federal, state,
local or foreign regulatory agencies or bodies, including the U.S. Department of
Transportation (the “USDOT”), the U.S. Federal Aviation Administration (the
“FAA”) and the U.S. Federal Communications Commission (the “FCC”) (and together
with the USDOT and the FAA, the “Regulatory Agencies”) necessary to conduct the
business now operated by it except where the failure so to possess such
Governmental Licenses would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (ii) each of the Company and its
subsidiaries is qualified to hold the Government Licenses held by such entities
and is in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect;
(iii) all of the Government Licenses are valid and in full force, except where
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (iv) there
is no pending proceeding relating to the revocation, amendment, modification or
non-compliance with any such Government Licenses, which if implemented or
adversely decided, would have a Material Adverse Effect; (v) the Company has not
received any notice of proceedings relating to the revocation,

 

11



--------------------------------------------------------------------------------

amendment or modification of or non-compliance with any such Governmental
Licenses, or the imposition of any penalty or fine by any Regulatory Agencies
with respect to any of the Government Licenses, which, individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect; and (vi) no
event has occurred with respect to any Government Licenses, which, with the
giving of notice or the lapse of time or both, would constitute grounds for
revocation or modification of or non-compliance with any of the Government
Licenses except for any such event which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(bb) Regulatory Filings. Except as disclosed in the Time of Sale Information and
the Offering Memorandum or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Company and its
subsidiaries have filed with the Regulatory Agencies, all reports, documents,
instruments, information and applications required to be filed pursuant to the
rules and regulations of the Regulatory Agencies. To the Company’s knowledge,
fees due and payable pursuant to the rules governing the Regulatory Agencies
Licenses held by the Company and its subsidiaries, the nonpayment of which, with
the giving of notice or the lapse of time or both, would constitute grounds for
revocation thereof, have been timely paid, except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(cc) Federal Communications Act. The business of the Company is being conducted
in compliance with applicable requirements under the Federal Communications Act
of 1934, as amended, and the regulations issued thereunder, all relevant rules,
regulations and published policies of the FCC and any applicable state, local
and foreign governmental authority (collectively, the “Communications Laws”),
except as would not reasonably be expected to have a Material Adverse Effect.
There is no (i) outstanding decree, decision, judgment, or order that has been
issued by the FCC or any other Regulatory Agency against the Company or any of
its subsidiaries, or with respect to any Government License, or (ii) notice of
violation, order to show cause, complaint, investigation or other administrative
or judicial proceeding pending or, to the best of the Company’s knowledge,
threatened by or before the FCC or any Regulatory Agency, against the Company,
any of its subsidiaries, or the Government Licenses, that assuming an
unfavorable decision, ruling or finding, in the case of each of (i) or
(ii) above, would reasonably be expected to have a Material Adverse Effect. No
consent, approval, authorization, order or waiver of, or filing with, the FCC or
any other Regulatory Agency, except for those already obtained, is required
under the Communications Laws to be obtained or made by the Company for the
issuance and sale of the Shares or the execution, delivery and performance of
this Agreement or the transactions contemplated herein.

(dd) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing, threatened or
imminent labor disturbance by the employees of any of its or its subsidiaries’
airline partners, principal suppliers, manufacturers, contractors or customers,
except as would not reasonably be expected to result in a Material Adverse
Effect.

 

12



--------------------------------------------------------------------------------

(ee) Compliance with Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses; and (iii) are in compliance with all terms
and conditions of any such permit, license or approval, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not have a Material Adverse Effect.

(ff) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code) would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Code, except for non-compliance that
could not reasonably be expected to result in material liability to the Company
or its subsidiaries; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption that could reasonably be expected to result in a
material liability to the Company or its subsidiaries; (iii) for each Plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA, as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or could reasonably
be expected to result, in material liability to the Company or its subsidiaries;
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation (the “PBGC”), in the ordinary course and without default) in respect
of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA); and (vii) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
PBGC or any other governmental agency or any foreign regulatory agency with
respect to any Plan that could reasonably be expected to result in material
liability to the Company or its subsidiaries.

(gg) Disclosure Controls. The Company and its consolidated subsidiaries have
established and maintain “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) that are designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is accumulated and communicated to management of the
Company, including its principal executive officer and

 

13



--------------------------------------------------------------------------------

principal financial officer, as appropriate, to allow timely decisions regarding
required disclosure to be made and such disclosure controls are effective to a
reasonable level of assurance to perform the functions for which they were
established. The Company and its subsidiaries have carried out evaluations of
the effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

(hh) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Time of Sale Information and the Offering Memorandum,
there are no material weaknesses in the Company’s internal controls. The
Company’s auditors and the Audit Committee of the Board of Directors of the
Company have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting.

(ii) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language incorporated by reference in the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(jj) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes in good faith to be prudent and customary in the
businesses in which they are engaged; neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business, except where such failure to renew or obtain similar coverage would
not have a Material Adverse Effect.

(kk) No Unlawful Payments. Neither the Company nor any of its subsidiaries or,
to the Company’s knowledge after due inquiry, affiliates, nor any director or
officer of the Company or any of its subsidiaries nor, to the knowledge of the
Company, any employee, agent or other person associated with or acting on behalf
of the Company or any of its subsidiaries or affiliates, (i) has taken or, in
the case of the Company and its subsidiaries, will take any action in
furtherance of an offer, payment, promise to pay or authorization or approval of
the payment or giving of money,

 

14



--------------------------------------------------------------------------------

property, gifts or anything else of value, directly or indirectly, to any
“government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage or (ii) has
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or any applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, or committed an offence under the Bribery
Act 2010 of the United Kingdom, or any other applicable anti-bribery or
anti-corruption law. The Company and its subsidiaries and, to the Company’s
knowledge after due inquiry, affiliates, have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintain, and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws.

(ll) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT ACT), and to the Company’s knowledge
after due inquiry, the applicable anti-money laundering statutes of all
jurisdictions where the Company or any of its subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(mm) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors or officers, nor, to the knowledge of the Company, any
employee, agent, affiliate or representative of the Company or any of its
subsidiaries is currently the subject of any sanctions administered or enforced
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or other relevant sanctions authority (collectively, “Sanctions”), nor
is the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject of
Sanctions or (ii) to fund or facilitate any activities of or business in any
Sanctioned Country. For the past five years, the Company and its subsidiaries
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject of Sanctions or with any Sanctioned Country.

(nn) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on

 

15



--------------------------------------------------------------------------------

such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except as disclosed in the Time of Sale Information and the Offering
Memorandum or as would not reasonably be expected to materially affect the
Company’s ability to make payments on the Securities as required by the
Indenture.

(oo) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(pp) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(qq) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(rr) No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(ss) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”).

(tt) No Stabilization. Except, for the avoidance of doubt, with respect to the
forward stock purchase transactions described in the Time of Sale Information
and the Offering Memorandum, the Company has not taken, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Securities.

 

16



--------------------------------------------------------------------------------

(uu) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that the Company believes to be reliable and accurate in all material respects
or represent the Company’s good faith estimates that are made on the basis of
the data derived from such sources.

(vv) Sarbanes-Oxley Act. The Company is in compliance with the provisions of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith as currently in effect (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

(ww) No Ratings. There are no securities or preferred stock of or guaranteed by
the Company that are rated by a “nationally recognized statistical rating
organization”, as such term is defined in Section 3(a)(62) of the Exchange Act.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence or development of any event at any time
prior to the completion of the initial offering of the Securities as a result of

 

17



--------------------------------------------------------------------------------

which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (or including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law and (2) if at any time
prior to the Closing Date (i) any event or development shall occur or condition
shall exist as a result of which any of the Time of Sale Information as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (ii) it is necessary to amend or supplement any of the Time of
Sale Information to comply with law, the Company will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Time of Sale Information (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify; (ii) file
any general consent to service of process in any such jurisdiction; or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

 

18



--------------------------------------------------------------------------------

(g) Clear Market. For a period of 60 days after the date of the offering of the
Securities, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase or otherwise transfer or dispose
of, directly or indirectly, or file with the Commission a registration statement
under the Securities Act relating to, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
publicly disclose the intention to make any offer, sale, pledge, disposition or
filing, or (ii) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
any such other securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of the
Representatives, other than (A) the Securities to be sold hereunder; (B) grants
of options or other awards under existing employee stock option plans; (C) any
shares of Common Stock of the Company issued upon the exercise of options or
restricted stock units granted under existing employee stock option plans;
(D) the issuance by the Company of shares of Common Stock upon the exercise of
an option or warrant or the conversion of a security outstanding on the date
hereof of which the Initial Purchasers have been advised in writing; or (E) the
issuance of shares of Common Stock (or options, warrants or convertible
securities in respect of Common Stock) in connection with any merger or
acquisition of securities, businesses, property or other assets, joint ventures,
strategic alliances, technology development or equipment manufacturing
arrangements or debt financing, provided that the aggregate number of shares of
Common Stock or securities convertible into or exchangeable for shares of Common
Stock (on an as-converted or as-exercised basis, as the case may be) that the
Company may sell or issue or agree to sell or issue pursuant to this clause
(E) shall not exceed 5% of the total number of shares of the Company’s Common
Stock issued and outstanding immediately following the completion of the
transactions contemplated herein; provided, further, that any recipients of such
Common Stock or securities convertible into or exchangeable for shares of Common
Stock pursuant to this clause (E) shall execute a lock-up agreement
substantially in the form of Exhibit A hereto.

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.

(i) No Stabilization. Except, for the avoidance of doubt, with respect to the
forward stock purchase transactions described in the Time of Sale Information
and the Offering Memorandum, the Company will not take, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Underlying Securities to be listed on The NASDAQ Global
Select Market (the “Exchange”).

 

19



--------------------------------------------------------------------------------

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(m) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

(n) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(o) No General Solicitation. None of the Company or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum; (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum; (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show); (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing; or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.

 

20



--------------------------------------------------------------------------------

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be, as
provided herein is subject to the performance by the Company of its covenants
and other obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b) No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(c) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of an executive officer of the Company, to the effect that the
representations and warranties of the Company in this Agreement are true and
correct as of the Closing Date or the Additional Closing Date, as the case may
be, and that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date and to the effect set forth in paragraph (b) above.

(d) Comfort Letters. (i) On the date of this Agreement and on the Closing Date
or the Additional Closing Date, as the case may be, Deloitte & Touche LLP shall
have furnished to the Representatives, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to initial purchasers with respect to
the financial statements and certain financial information contained or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum; provided that the letter delivered on the Closing Date or the
Additional Closing Date, as the case may be shall use a “cut-off” date no more
than three business days prior to such Closing Date or such Additional Closing
Date, as the case may be.

 

21



--------------------------------------------------------------------------------

(ii) On the date of this Agreement and on the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives a certificate, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, of its chief financial officer with
respect to certain financial data contained in the Time of Sale Information and
the Offering Memorandum, providing “management comfort” with respect to such
information, in form and substance reasonably satisfactory to the
Representatives.

(e) Opinion and Negative Assurance Letter of Counsel for the Company.
Debevoise & Plimpton LLP, counsel for the Company, shall have furnished to the
Representatives, at the request of the Company, their written opinion and
negative assurance letter, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives, to the effect set
forth in Annex C hereto.

(f) Opinion of General Counsel of the Company. Marguerite M. Elias, Executive
Vice President and General Counsel of the Company, shall have furnished to the
Representatives, at the request of the Company, her written opinion, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex D hereto.

(g) Opinion of Regulatory Counsel for the Company. Hogan Lovells, outside
counsel for the company, shall have furnished to the Representatives, at the
request of the Company, their written opinion, dated the Closing Date or the
Additional Closing Date, as the case may be, and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives.

(h) Opinion and Negative Assurance Letter of Counsel for the Initial Purchasers.
The Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and negative assurance
letter of Latham & Watkins LLP, counsel for the Initial Purchasers, with respect
to such matters as the Representatives may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(j) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its subsidiaries in their
respective jurisdictions of organization and their good standing as foreign
entities in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

 

22



--------------------------------------------------------------------------------

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Exchange Listing. An application for the listing of the Underlying
Securities shall have been submitted to the Exchange.

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and certain shareholders, officers and
directors of the Company listed on Schedule 4 hereto relating to sales and
certain other dispositions of shares of Common Stock or certain other
securities, delivered to you on or before the date hereof, shall be in full
force and effect on the Closing Date or Additional Closing Date, as the case may
be.

(n) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its directors and officers, and each
person, if any, who controls any Initial Purchaser within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication, any road show as
defined in Rule 433(h) under the Securities Act (a “road show”) (when considered
together with the Time of Sale Information), or the Offering Memorandum (or any
amendment or supplement thereto), or caused by any omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person,

 

23



--------------------------------------------------------------------------------

if any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities caused by any untrue statement or omission or
alleged untrue statement or omission made with reference to information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information (including any of
the other Time of Sale Information that has subsequently been amended), any
Issuer Written Communication, any road show or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed upon that the
only such information furnished by any Initial Purchaser consists of the
following information in the Offering Memorandum furnished on behalf of each
Initial Purchaser: the information contained in the third and fourth sentences
of the third paragraph under the caption “Plan of distribution—New issue of
notes” and the first paragraph under the caption “Plan of distribution—Price
stabilization and short positions”.

(c) Notice and Procedures. If any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnification may be sought pursuant to either paragraph (a) or (b) above,
such person (the “Indemnified Person”) shall promptly notify the person against
whom such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under paragraph (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
paragraph (a) or (b) above. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person in such proceeding and shall pay the fees and disbursements of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the retention of such counsel; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in respect of the legal expenses of any
Indemnified Person in connection with any proceeding or related proceeding in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for all Initial Purchasers,
their directors and officers, and all persons, if any, who control any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act or who are affiliates of any Initial Purchaser
within the meaning of Rule 405 under the Securities

 

24



--------------------------------------------------------------------------------

Act, and (ii) the fees and expenses of more than one separate firm (in addition
to any local counsel) for the Company, its directors, its officers and each
person, if any, who controls the Company within the meaning of either such
Section, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for any Initial Purchaser and any control
persons or affiliates of such Initial Purchaser shall be designated in writing
by the Representatives and any such separate firm for the Company, its
directors, its officers and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or

 

25



--------------------------------------------------------------------------------

prevent such statement or omission. The Initial Purchasers’ respective
obligations to contribute pursuant to this Section 7 are several in proportion
to the respective aggregate principal amount of Securities they have purchased
hereunder, and not joint.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just or equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange or The NASDAQ Global Select Market; (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis that, in the judgment of
the Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

10. Defaulting Initial Purchaser.

 

26



--------------------------------------------------------------------------------

(a) If, on the Closing Date or the Additional Closing Date, as the case may be,
any Initial Purchaser defaults on its obligation to purchase the Securities that
it has agreed to purchase hereunder on such date, the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date or the Additional Closing Date, as the case may be, for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Time of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date or the Additional Closing Date, as the case may be does not
exceed one-eleventh of the aggregate principal amount of Securities to be
purchased on such date, then each non-defaulting Initial Purchaser shall be
obligated severally to purchase the principal amount of Securities that such
Initial Purchaser agreed to purchase hereunder on such date plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase on such date) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate amount of Securities to be purchased on such date
then this Agreement or, with respect to any Additional Closing Date, the
obligation of the Initial Purchasers to purchase Securities on the Additional
Closing Date, as the case may be, shall terminate without liability on the part
of the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 10 shall be without liability on the part of the
Company, except that the Company will continue to be liable for the payment of
expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses.

 

27



--------------------------------------------------------------------------------

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay or cause to be
paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any transfer, stamp, documentary and similar taxes payable in that connection;
(ii) the costs incident to the preparation and printing of the Preliminary
Offering Memorandum, any other Time of Sale Information, any Issuer Written
Communication and the Offering Memorandum (including any amendments and
supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representatives may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) the costs and expenses of the Company relating to investor presentations on
any “road show” undertaken in connection with the marketing of the offering of
the Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants; provided
that the Underwriters shall pay for one-half of the expense of any consultants
engaged in connection with the road show presentations as described in this
clause (ix); and (x) all expenses and application fees related to the listing of
the Underlying Securities on the Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 9; (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers; or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and disbursements of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement

 

28



--------------------------------------------------------------------------------

or made by or on behalf of the Company or the Initial Purchasers pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company or the Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives: J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358); Attention:
Equity Syndicate Desk; and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
One Bryant Park, New York, New York 10036 (fax: (646) 855-3073); Attention:
Syndicate Department, with a copy to Attention: ECM Legal, (fax:
(212) 230-8730)). Notices to the Company shall be given to it at 1250 North
Arlington Heights Rd., Suite 500, Itasca, Illinois 60143; Attention: General
Counsel.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(d) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(e) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

29



--------------------------------------------------------------------------------

(f) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, the Indenture, to
Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, GOGO INC. By:

/s/ Norman Smagley

Title: Executive Vice President and Chief Financial Officer

Accepted: As of the date first written above

Each for itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

J.P. MORGAN SECURITIES LLC By:

/s/ Santosh Sreenivasan

      Authorized Signatory

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

By:

/s/ Mandar Donde

      Authorized Signatory

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 161,500,000   

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

     127,500,000   

Evercore Group L.L.C.

     51,000,000      

 

 

 

Total

$ 340,000,000   



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries

 

Subsidiary

  

Jurisdiction of Organization

AC BidCo LLC

   Delaware

Gogo Business Aviation LLC

   Delaware

Gogo LLC

   Delaware

Gogo Air International Sàrl

   Geneva (Switzerland)

Gogo Connectivity Ltd.

   British Columbia (Canada)

Gogo Intermediate Holdings LLC

   Delaware

Gogo International Holdings LLC

   Delaware

Gogo GK

   Japan

Gogo Air Mexico, S. de R.L. de C.V.

   Mexico City (Mexico)

Gogo Singapore Pte. Ltd.

   Singapore



--------------------------------------------------------------------------------

Schedule 3

None.



--------------------------------------------------------------------------------

Schedule 4

Shareholders, Officers and Directors of the Company subject to Lock-up
Agreements

Anand K. Chari

Ash A. ElDifrawi

Arbela Takhsh

Charles C. Townsend

Christopher Payne

Harris N. Williams

John Wade

Jonathan B. Cobin

Karen Jackson

Marguerite M. Elias

Michael J. Small

Michael S. Gilliland

Norman Smagley

Oakleigh Thorne

Robert H. Mundheim

Robert L. Crandall

Ronald T. LeMay

Thomas E. McShane

Oakleigh L. Thorne Trust Under Will FBO Oakleigh B. Thorne

Oakleigh L. Thorne Trust Under Agreement FBO Oakleigh B. Thorne

Oakleigh B. Thorne Dynasty Trust 2011

Oakleigh L. Thorne Trust Under Agreement dated 12/15/1976

OAP, LLC

OTAC (Thorne) LLC

TACA Thorne LLC

TACA II Thorne LLC

Oakleigh B. Thorne 2013 2 Year Annuity Trust

Oakleigh B. Thorne November 2013 2 Year Annuity Trust

Oakleigh B. Thorne May 2014 2 Year Annuity Trust

Oakleigh B. Thorne August 2014 2 Year Annuity Trust

Oakleigh B. Thorne October 2014 2 Year Annuity Trust

Thorne OHT 1995 Trust

Thorne KFT 1997 Trust

2005 Restatement of the Oakleigh Thorne Trust dated June 23, 1997

Oakleigh L. Thorne Trust Under Will FBO Elizabeth A. Robinson

Oakleigh L. Thorne Trust Under Will FBO Joan A. Teach

Oakleigh L. Thorne Trust Under Will FBO Margaret A. Douglas

Oakleigh L. Thorne Trust Under Will FBO Thomas O. Alley

Oakleigh L. Thorne Trust Under Agreement FBO Charlotte T. Bordeaux

Charlotte T. Bordeaux Dynasty Trust 2011

Irene W. Banning Trust created under the Honore T. Wamlser September 11, 1984
Trust

Agreement, dated as of February 4, 2004



--------------------------------------------------------------------------------

Caroline A. Wamsler Trust created under the Honore T. Wamlser September 11, 1984
Trust

Agreement, dated as of February 4, 2004

Pauline W. Joerger Trust created under the Honore T. Wamlser September 11, 1984
Trust

Agreement, dated as of February 4, 2004

Eliza Alley 2012 Trust

Jennifer Honore Carr 2005 Trust

Brett Andrew Carr 2007 Trust

Aidan N. Birdsall 2010 Trust

Ava K. Birdsall 2012 Trust

IWG Thorne 97 Trust

DGG Thorne 97 Trust

ECG Thorne 97 Trust

Emilynn Skye Pinkham 2007 Trust

Wilhelmina E. Pinkham 2011 Trust

Waylon Kane Pinkham 2013 Trust

Lyman Alton Pinkham 2010 Trust

NCT Thorne 97 Trust

FT Thorne 97 Trust

TAT Thorne 97 Trust

EF Thorne 97 Trust

Irene W. Banning Trust FBO Karl Banning

Jonathan Thorne Revocable Trust dated September 16, 2002

Harrison K. Thorne 2012 Trust

Jonathan Edwin Thorne 2010 Trust

Eliza Thorne Revocable Trust dated December 13, 2005

Oakleigh Thorne GST III

Estella Blue 2006 Trust

Matilda Blue 2007 Trust

Thorne ALT 1995 Trust

Thorne MET 1995 Trust

Henry F. Thorne

Pauline W. Joerger

Irene W. Banning



--------------------------------------------------------------------------------

Annex A

a. Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.



--------------------------------------------------------------------------------

Annex B

PRICING TERM SHEET

Dated March 3, 2015

Gogo Inc.

3.75% Convertible Senior Notes due 2020

The information in this pricing term sheet supplements Gogo Inc.’s preliminary
offering memorandum, dated March 2, 2015 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum. Terms used herein
but not defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum. All references to dollar amounts are references
to U.S. dollars.

 

Issuer: Gogo Inc., a Delaware corporation (“Gogo”). Ticker / Exchange: GOGO /
The NASDAQ Global Select Market (“NASDAQ”). Title of Securities: 3.75%
Convertible Senior Notes due 2020 (the “Notes”). Aggregate Principal Amount of
Notes Offered: $340,000,000. Offering Price: The Notes will be issued at a price
of 100% of their principal amount, plus accrued interest, if any, from March 9,
2015. Initial Purchasers’ Over- Allotment Option: $60,000,000 aggregate
principal amount of Notes. Interest Rate: The Notes will bear interest at a rate
equal to 3.75% per annum from March 9, 2015. Interest Payment Dates: March 1 and
September 1 of each year, beginning on September 1, 2015. Maturity Date: March
1, 2020, unless earlier repurchased or converted. NASDAQ Last Reported Sale
Price of Gogo’s Common Stock on March 3, 2015: $19.47 per share. Conversion
Premium:

Approximately 22.50% above the NASDAQ Last Reported Sale Price of Gogo’s

common stock on March 3, 2015.

Initial Conversion Price: Approximately $23.85 per share of Gogo common stock.
Initial Conversion Rate: 41.9274 shares of Gogo common stock per $1,000
principal amount of Notes. Settlement: In shares of Gogo’s common stock or, if
and when Gogo receives the approval of shareholders as described in the
Preliminary Offering Memorandum, in cash, shares of Gogo’s common stock or a
combination of cash and shares of Gogo’s common stock, at Gogo’s election. The
Preliminary Offering Memorandum will be changed by inserting the following
paragraph immediately following the second paragraph under “Description of
notes— Conversion rights—Settlement upon conversion” in the Preliminary Offering
Memorandum (as well as making any additional conforming changes consistent with
such insertion): “Notwithstanding the foregoing, we will be deemed to have
obtained such shareholder approval if we (i) determine that such approval from
our shareholders is no longer



--------------------------------------------------------------------------------

  required under NASDAQ Stock Market Rule 5635 (or its successor or replacement
rule) and (ii) so
notify holders, the trustee and the conversion agent. Disclosure of such
determination (and the resulting
deemed shareholder approval) on a Current Report on Form 8-K filed by us will be
deemed to be
notice to holders, the trustee and the conversion agent.” Trade Date: March 4,
2015. Settlement Date: March 9, 2015. Joint Book-Running J.P. Morgan Securities
LLC Managers: Merrill Lynch, Pierce, Fenner & Smith Incorporated Lead Manager:
Evercore Group L.L.C. CUSIP Number: 38046C AA7. ISIN: US38046CAA71. Forward
Stock Purchase Transactions:

 

In connection with the pricing of the Notes, Gogo intends to enter into
privately negotiated forward stock purchase transactions with one or more of the
initial purchasers or their respective affiliates (the “forward
counterparties”), pursuant to which Gogo will repurchase in aggregate
approximately 7.19 million shares of Gogo’s common stock, subject to adjustment,
at the NASDAQ Last Reported Sale Price of Gogo’s common stock on March 3, 2015.
Gogo will prepay the purchase price for the shares in cash using a portion of
the net proceeds from the offering of the Notes on the initial issuance date for
the Notes, expected to be March 9, 2015. Under the terms of the forward stock
purchase transactions, the forward counterparties will be obligated to deliver
the shares of common stock to Gogo in settlement of those transactions on the
last day of the 50 trading day period commencing on, and including, the 42nd
scheduled trading day immediately preceding March 1, 2020, subject to the
ability of each forward counterparty to elect to settle all or a portion of its
forward stock purchase transaction early.

The forward stock purchase transactions are generally expected to facilitate
privately negotiated derivative transactions, including swaps, between the
forward counterparties and investors in the Notes relating to shares of Gogo’s
common stock by which investors in the Notes will establish short positions
relating to shares of Gogo’s common stock and otherwise hedge their investments
in the Notes concurrently with the pricing of the Notes. The forward
counterparties or their respective affiliates generally expect to, but are not
required to, enter into privately negotiated derivative transactions with
investors in the Notes at the pricing of the Notes. Gogo’s entry into the
forward stock purchase transactions with the forward counterparties and the
entry by the forward counterparties into derivative transactions in respect of
shares of Gogo’s common stock with the purchasers of the Notes could have the
effect of increasing, or reducing the size of any decrease in, the price of
Gogo’s common stock concurrently with, or shortly after, the pricing of the
Notes. See “Description of forward stock purchase transactions” in the
Preliminary Offering Memorandum. Use of Proceeds: The net proceeds of the Notes
offering are estimated to be approximately $329.0 million (or $387.0 million if
the initial purchasers of the Notes exercise their overallotment option in
full), after deducting estimated fees and offering expenses payable by Gogo.
Gogo intends to use approximately $140.0 million of the net proceeds from the
Notes



--------------------------------------------------------------------------------

     offering to fund the cost to purchase shares of Gogo’s common stock
pursuant to forward stock
purchase transactions with the forward counterparties, as described above. Gogo
intends to use the
remaining net proceeds, as well as the net proceeds from the exercise of the
over-allotment option by
the initial purchasers, if applicable, for working capital and other general
corporate purposes, including
costs associated with developing and launching Gogo’s next-generation technology
solutions and the
acquisition of additional spectrum should it become available. Adjustment to
Conversion
Rate upon a Make-Whole
Fundamental Change:    The table below sets forth the amount, if any, by which
the conversion rate per $1,000 principal amount
of Notes will be increased upon conversion of such Notes into cash in connection
with a “make-whole
fundamental change” as described in the Preliminary Offering Memorandum for each
stock price and
effective date set forth below.

 

    Stock Price  

Effective Date

  $19.47     $20.00     $23.85     $25.00     $27.00     $30.00     $33.00    
$36.00     $40.00     $45.00     $50.00     $55.00  

March 9, 2015

    9.4336        9.1842        5.8022        5.5442        4.5304        3.2776
       2.2978        1.9154        1.2187        0.5638        0.2971       
0.0000   

March 1, 2016

    9.4336        9.1588        5.2406        5.3972        4.3192        3.1082
       2.2395        1.6064        1.0126        0.5343        0.2418       
0.0000   

March 1, 2017

    9.4336        9.0972        4.9670        5.2448        4.1247        2.8911
       2.0278        1.4142        0.8548        0.4199        0.1656       
0.0000   

March 1, 2018

    9.4336        9.0824        4.6714        4.8473        3.6886        2.4571
       1.6344        1.0769        0.5956        0.2466        0.0630       
0.0000   

March 1, 2019

    9.4336        9.0622        3.7627        3.8178        2.6690        1.5526
       0.8924        0.4995        0.2043        0.0308        0.0000       
0.0000   

March 1, 2020

    9.4336        8.0726        0.0013        0.0000        0.0000        0.0000
       0.0000        0.0000        0.0000        0.0000        0.0000       
0.0000   

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   if the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the amount of the
conversion rate increase will be determined by a straight-line interpolation
between the amount of the conversion rate increase set forth for the higher and
lower stock prices and the earlier and later effective dates, as applicable,
based on a 365-day year;

 

  •   if the stock price is greater than $55.00 per share (subject to adjustment
in the same manner as the conversion rate as set forth under “Description of
notes—Conversion rights—Conversion rate adjustments” in the Preliminary Offering
Memorandum), no adjustment to the conversion rate will be made; and

 

  •   if the stock price is less than $19.47 per share (subject to adjustment in
the same manner as the conversion rate as set forth under “Description of
notes—Conversion rights—Conversion rate adjustments” in the Preliminary Offering
Memorandum), no adjustment to the conversion rate will be made.

Notwithstanding the foregoing, in no event will the conversion rate exceed
51.3610 per $1,000 principal amount of Notes, subject to adjustment in the same
manner as the conversion rate as set forth under “Description of
notes—Conversion rights—Conversion rate adjustments” in the Preliminary Offering
Memorandum.

General

This communication is intended for the sole use of the person to whom it is
provided by the sender.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the Notes or the offering. This communication
shall not constitute an offer to sell or the solicitation of an offer to buy the
Notes or any securities nor shall there be any sale of any securities in any
state in which such solicitation or sale would be unlawful prior to registration
or qualification of such securities under the laws of any such state.

Neither the Notes nor the shares of common stock issuable upon conversion of the
Notes have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws, and neither may be offered or
sold in the United States or any other jurisdiction, except pursuant to an
exemption from,



--------------------------------------------------------------------------------

or in a transaction not subject to, the registration requirements of the
Securities Act and any other applicable securities laws. Accordingly, the Notes
are being offered and sold only to “qualified institutional buyers” as defined
in Rule 144A promulgated under the Securities Act. The Notes are not
transferable except in accordance with the restrictions described under
“Transfer restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting J.P. Morgan Securities LLC (toll free) at 866-803-9204
or Merrill Lynch, Pierce, Fenner & Smith Incorporated by mail at 222 Broadway,
New York, NY 10038, Attn: Prospectus Department or by email at
dg.prospectus_requests@baml.com.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



--------------------------------------------------------------------------------

Annex C

FORM OF OPINION OF COUNSEL FOR THE COMPANY

1. The Company (a) is validly existing and in good standing under the laws of
the State of Delaware and (b) has the corporate power and authority to conduct
its business as described in the Time of Sale Information and the Offering
Memorandum.

2. The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Purchase Agreement, the Indenture and the
Securities.

3. The Purchase Agreement has been duly authorized, executed and delivered by or
on behalf of the Company.

4. The Indenture has been duly authorized, executed and delivered by or on
behalf of the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

5. The Securities have been duly authorized and executed by or on behalf of the
Company, and, when issued and authenticated on behalf of the Trustee in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchasers today in accordance with the terms of the Purchase Agreement,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, and will be entitled to the
benefits of the Indenture.

6. The statements in the Time of Sale Information and the Offering Memorandum,
insofar as such statements purport to summarize the terms of the Company’s
common stock, under the heading “Description of common stock”, are accurate in
all material respects.

7. The statements in the Time of Sale Information and the Offering Memorandum
under the heading “Description of notes,” insofar as such statements purport to
summarize certain provisions of the Indenture and the Securities, are accurate
in all material respects.

8. The statements in the Time of Sale Information and the Offering Memorandum
under the heading “Description of forward stock purchase transactions,” insofar
as such statements purport to summarize certain provisions of the forward stock
purchase transactions, are accurate in all material respects.

9. The shares of common stock issuable upon conversion of the Securities in
accordance with the terms of the Indenture have been duly authorized and
reserved for issuance upon such conversion by all necessary corporate action on
the part of the Company and such shares, when issued upon such conversion in
accordance with the terms of the Indenture and the Securities, will be validly
issued, fully paid and non-assessable. The issuance of such shares of common
stock upon conversion of the Securities is not subject to preemptive or similar
subscription rights arising under the DGCL or the certificate of incorporation
or by-laws of the Company.

10. To our knowledge, no consent or authorization of, approval by, notice to or
filing with any United States Federal, New York State or (insofar as the DGCL is
concerned) Delaware



--------------------------------------------------------------------------------

governmental authority is required under United States Federal or New York State
law or the DGCL to be obtained or made on or prior to the date hereof by the
Company for the execution and delivery by the Company of the Purchase Agreement,
the Indenture and the Securities or the issuance and sale by the Company of the
Securities in accordance with the terms of the Purchase Agreement, except for
any consents, authorizations, approvals, notices and filings that have been
obtained or made and are in full force and effect and those consents,
authorizations, approvals, notices and filings that, individually or in the
aggregate, if not made, obtained or done would not to our knowledge have a
Material Adverse Effect; provided, that we express no opinion in this paragraph
8 with respect to United States Federal or state securities laws.

11. The execution and delivery by the Company of the Purchase Agreement and the
Indenture did not, the execution and delivery by the Company of the Indenture
will not, and the issuance and sale by the Company of the Securities in
accordance with the terms of the Purchase Agreement will not violate (a) the
certificate of incorporation and by-laws of the Company, (b) any United States
Federal or New York State law, rule or regulation known to us to be applicable
to the Company or the DGCL, (c) to our knowledge, any existing judgment, order
or decree of any United States Federal, New York State or (insofar as the DGCL
is concerned) Delaware court or other governmental authority binding upon the
Company or (d) any contract listed in Schedule B hereto; except, in the case of
clauses (b), (c) and (d), for such violations that to our knowledge would not
have a Material Adverse Effect; provided that we express no opinion in this
paragraph 11 with respect to United States Federal or state securities laws.

12. The Company is not, and, on the date hereof after giving effect to the
offering and sale of the Securities in the manner contemplated in the Purchase
Agreement and the Offering Memorandum, will not be, required to be registered as
an “investment company,” as defined in the Investment Company Act of 1940, as
amended.

13. Subject to the assumptions, qualifications and limitations set forth in each
of the Time of Sale Information and the Offering Memorandum, the statements of
United States Federal income tax law under the heading “Certain United States
federal income tax considerations” in the Time of Sale Information and the
Offering Memorandum, as they relate to the Securities, are accurate in all
material respects.

14. It is not necessary, in connection with the offer, sale and delivery of the
Securities by the Company to the Initial Purchasers and the initial resale of
the Securities by the Initial Purchasers to the subsequent purchasers, in
accordance with the Purchase Agreement and in the manner contemplated by the
Purchase Agreement and the Offering Memorandum, to register the Securities under
the U.S. Securities Act of 1933, as amended, or to qualify the Indenture under
the Trust Indenture Act of 1939, as amended. We express no opinion as to any
subsequent resale of any Security.

Such counsel shall also state that they have participated in conferences with
representatives of the Company and with representatives of its independent
accountants and counsel at which conferences the contents of the Time of Sale
Information and the Offering Memorandum and any amendment and supplement thereto
and related matters were discussed and, although such counsel assume no
responsibility for the accuracy, completeness or fairness of the Time of Sale
Information, the Offering Memorandum and any amendment or supplement thereto
(except as expressly



--------------------------------------------------------------------------------

provided above), nothing has come to the attention of such counsel to cause such
counsel to believe that the Time of Sale Information, at the Time of Sale (which
such counsel may assume to be the date of the Purchase Agreement) contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or that the Offering Memorandum or
any amendment or supplement thereto as of its date and the Closing Date contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (other than (1) the financial
statements, the related notes and schedules, and other financial and accounting
information contained in or omitted from the Time of Sale Information or the
Offering Memorandum or (2) the report of management’s assessment of the
effectiveness of internal control over financial reporting or the auditor’s
attestation report on internal control over reporting contained in the Time of
Sale Information or the Offering Memorandum, as to which such counsel need
express no belief).

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and public officials that
are furnished to the Initial Purchasers.

The opinion of Debevoise & Plimpton LLP described above shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.



--------------------------------------------------------------------------------

Annex D

FORM OF OPINION OF GENERAL COUNSEL OF THE COMPANY

Each of AC BidCo LLC, Gogo LLC and Gogo Business Aviation LLC (the “Covered
Subsidiaries”) is validly existing and in good standing under the laws of the
State of Delaware. Each of the Covered Subsidiaries has the limited liability
power

and authority to conduct its business as described in the Time of Sale
Information and the Offering Memorandum.



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

            , 2015

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

As Representatives of

the several Initial Purchasers listed in

Schedule 1 to the Purchase

Agreement referred to below

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

c/o Merrill Lynch, Pierce, Fenner & Smith

                           Incorporated

One Bryant Park

New York, New York 10036

 

  Re: GOGO INC. — Rule 144A Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Gogo Inc., a Delaware corporation (the “Company”), providing
for the purchase and resale (the “Placement”) by the several Initial Purchasers
named in Schedule 1 to the Purchase Agreement (the “Initial Purchasers”) of
Convertible Senior Notes due 2020 of the Company (the “Securities”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Purchase Agreement.

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of each of (i) the Board of Directors of the
Company (the “Board”) and (ii) J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated on behalf of the Initial Purchasers
(together, the “Representatives”), the undersigned will not, during the period
ending 60 days after the date of the offering memorandum relating to the
Placement (the “Offering Memorandum”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of,



--------------------------------------------------------------------------------

directly or indirectly, any shares of Common Stock, $0.0001 per share par value,
of the Company (the “Common Stock”) or any securities convertible into or
exercisable or exchangeable for Common Stock (including without limitation,
Common Stock or such other securities which are beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant); or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock or such other securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise; or (3) make any demand for
or exercise any right with respect to the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. The foregoing sentence shall not apply to (a) transactions relating to
shares of Common Stock or other securities acquired in open market transactions
after the completion of the offering, provided that no filing under
Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) shall be required or shall be voluntarily made during the restricted
period referred to in the preceding sentence in connection with subsequent sales
of Common Stock or other securities acquired in such open market transactions;
(b) transfers of shares of Common Stock or any security convertible into Common
Stock as a bona fide gift, by will or by intestacy; (c) distributions of shares
of Common Stock or any security convertible into Common Stock to general or
limited partners, members or stockholders of the undersigned; (d) transfers of
shares of Common Stock or any security convertible into Common Stock to
partnerships or limited liability companies for the benefit of the immediate
family of the undersigned and the partners and members of which are only the
undersigned and the immediate family of the undersigned; (e) transfers of shares
of Common Stock or any security convertible into Common Stock to the
undersigned’s affiliates; (f) distributions of shares of Common Stock or any
security convertible into Common Stock to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned or to a
trustor or beneficiary of such trust; (g) dispositions of shares of Common Stock
to the Company (A) to satisfy tax withholding obligations in connection with the
exercise of options to purchase Common Stock or (B) in connection with the
rights of the Company to redeem or cause the disposition of shares of Common
Stock in order to ensure the Company’s compliance with the Communications Act of
1934, as amended; (h) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that such plan does not provide for the transfer of Common Stock during
the restricted period and no public announcement or filing under the Exchange
Act regarding the establishment of such plan shall be required of or voluntarily
made by or on behalf of the undersigned or the Company during the restricted
period; (i) transfers of shares of Common Stock pursuant to a trading plan
pursuant to Rule 10b5-1 under the Exchange Act that was in effect as of, and
only shares scheduled for sale thereunder on the date hereof, provided that such
trading plan may not be amended during the restricted period without the prior
written consent of the Representatives; or (j) transfers of shares of Common
Stock pursuant to a bona fide third-party tender offer, merger, consolidation or
other similar transaction made to all holders of the Common Stock involving a
change of control of the Company, provided that in the event that the tender
offer, merger, consolidation or other such transaction is not completed, the
Common Stock owned by the undersigned shall remain subject to the restrictions
contained in this agreement; provided that in the case of any transfer or
distribution pursuant to clause (b), (c), (d), (e) and (f), (i) each donee,
transferee or

 

A-2



--------------------------------------------------------------------------------

distributee shall sign and deliver a lock-up letter substantially in the form of
this letter and (ii) no filing under Section 16(a) of the Exchange Act reporting
a reduction in beneficial ownership of shares of Common Stock, shall be required
or shall be voluntarily made during the restricted period referred to in the
foregoing sentence.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions; provided that such stop transfer instructions shall
expire on the 60th day following the date of the Purchase Agreement.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Common Stock to be sold thereunder, the undersigned shall be
released from all obligations under this Letter Agreement. The undersigned
understands that the Initial Purchasers are entering into the Purchase Agreement
and proceeding with the Placement in reliance upon this Letter Agreement.

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

Very truly yours, [NAME OF STOCKHOLDER] By:

 

Name: Title:

 

A-3